Wagner, Judge,
delivered the opinion of the court.
Respondent recovered a judgment against the city of St. Joseph for injuries sustained by him in falling into a hole or gully in one of the public streets of the city, which was allowed to remain in an exposed and dangerous condition. The evidence tended to prove the allegations in the petition, and the instructions of the court were similar to those given in the case of Smith and wife against the city of St. Joseph, ante, p..449. The principles adjudged in that case are decisive of this, and it is unnecessary to re-state them.
Judgment affirmed.
The other judges concur.